              Case 1:16-cv-00849-LY Document 59-1 Filed 11/02/18 Page 1 of 4



 7593
                            IN THE DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

THD PARTNERS, LLC                                 §
                                                  §
v.                                                §    Civil Action No. 1:16-cv-00849-LY
                                                  §
JAG RESOURCES, INC. AND NX                        §
UTILITIES, LLC                                    §   JURY DEMANDED

       DEFENDANT JAG RESOURCES, INC.’S MEMORANDUM IN SUPPORT OF
     MOTION TO COMPEL THD PARTNERS, LLC, THD CONSTRUCTION SERVICES,
     LLC, AND ARON G. LOFTON TO MAKE DISCLOSURES REQUIRED BY RULE 26

         Defendant JAG RESOURCES, INC. (“JAG”) asks the Court to compel THD

 PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, and ARON G. LOFTON to

 make disclosures required by Federal Rule of Civil Procedure 26(a).

                                           A. INTRODUCTION

         1.       Plaintiff is THD PARTNERS, LLC. Defendants are JAG RESOURCES, INC.

 and NX UTILITIES, LLC. Third-Party Defendants are THD CONSTRUCTION SERVICES,

 LLC and ARON G. LOFTON.

         2.       Plaintiff sued Defendants for breach of contract and quantum merit allegedly

 arising from a utilities installation project.

         3.       THD PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, and ARON

 G. LOFTON have not made initial disclosures, nor have they satisfied their obligation to produce

 any insurance agreement under which an insurance business may be liable to satisfy all or part of

 a possible judgment in the action or to indemnify or reimburse for payments made to satisfy the

 judgment as required by F.R.C.P. 26 (a)(1)(A)(iv). THD PARNERS, LLC produced some

 documents, but it did not produce its Rule 26 disclosures or insurance policy or policies.
 DEFENDANT JAG RESOURCES, INC.’S MEMORANDUM IN SUPPORT OF MOTION TO COMPEL
 THD PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, AND ARON G. LOFTON TO MAKE
 DISCLOSURES REQUIRED BY RULE 26

                                                                                              PAGE 1
            Case 1:16-cv-00849-LY Document 59-1 Filed 11/02/18 Page 2 of 4




       4.       JAG RESOURCES, INC. conferred with counsel for THD PARTNERS, LLC,

THD CONSTRUCTION SERVICES, LLC, and ARON G. LOFTON in a good-faith effort to

resolve the dispute without court action, as required by Federal Rule of Civil Procedure 37(a)(1)

and as shown in the attached certificate of conference, but was unable to resolve the dispute

because the parties did not produce the requested discovery.

                                        B. ARGUMENT

       5.       Rule 26(a) requires each party to disclose certain information without request. A

Court can compel disclosures and impose appropriate sanctions when a party does not make the

required disclosures. Fed. R. Civ. P. 37(a)(3)(A).

       6.       The Court should grant JAG RESOURCES, INC.’S motion to compel THD

PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, and ARON G. LOFTON to

make disclosures because they did not make the required initial disclosures.           The initial

disclosures were due on February 17, 2017. The deadline has passed and THD PARTNERS,

LLC, THD CONSTRUCTION SERVICES, LLC, and ARON G. LOFTON have not made their

initial disclosures, despite numerous written requests from the Defendants that they do so. See

Exhibit A.

       7.       JAG RESOURCES, INC. has made its Rule 26 disclosures, as has NX

UTILITIES, LLC.

       8.       NX UTILITIES, LLC is in agreement with JAG RESOURCES, INC.’S motion to

compel.

       9.       JAG RESOURCES, INC. asks the Court to impose sanctions on THD

PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, and ARON G. LOFTON for

their failure to make disclosures. Fed. R. Civ. P. 37(a) (5)(A). JAG RESOURCES, INC. asks
DEFENDANT JAG RESOURCES, INC.’S MEMORANDUM IN SUPPORT OF MOTION TO COMPEL
THD PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, AND ARON G. LOFTON TO MAKE
DISCLOSURES REQUIRED BY RULE 26

                                                                                           PAGE 2
          Case 1:16-cv-00849-LY Document 59-1 Filed 11/02/18 Page 3 of 4




the Court to award costs and attorneys’ fees incurred in preparing this motion to compel. The

affidavit of Gregory M. Lowry, in support of the sanction, is attached as Exhibit B.

        10.     The sanction requested is the least severe sanction available to remedy the wrong.

                                             C. CONCLUSION

        11.     For the above reasons, JAG RESOURCES, INC. respectfully requests that the

Court issue an Order requiring THD PARTNERS, LLC, THD CONSTRUCTION SERVICES,

LLC, and ARON G. LOFTON to produce their complete Rule 26 disclosures, including the

insurance policies required to be produced therewith, as soon as possible.               Because THD

PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, and ARON G. LOFTON have

refused to comply with the rules and make disclosures after numerous requests, JAG

RESOURCES, INC. respectfully requests that the Court award its costs and attorneys’ fees

incurred in compelling this statutorily-required discovery.           JAG RESOURCES, INC. also

respectfully requests all other relief to which it is justly entitled at equity or in law.

                                                Respectfully submitted,


                                                _/S/ BRET A. SANDERS
                                                BRET A. SANDERS
                                                State Bar No. 24033152
                                                GREGORY M. LOWRY
                                                State Bar No. 24032556
                                                FEE, SMITH, SHARP & VITULLO, L.L.P.
                                                5301 Southwest Parkway, Suite 460
                                                Austin, TX 78735
                                                (512) 479-8400
                                                (512) 479-8402 (Fax)
                                                bsanders@feesmith.com
                                                glowry@feesmith.com

                                                ATTORNEYS FOR DEFENDANT
                                                JAG RESOURCES, INC.

DEFENDANT JAG RESOURCES, INC.’S MEMORANDUM IN SUPPORT OF MOTION TO COMPEL
THD PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, AND ARON G. LOFTON TO MAKE
DISCLOSURES REQUIRED BY RULE 26

                                                                                              PAGE 3
         Case 1:16-cv-00849-LY Document 59-1 Filed 11/02/18 Page 4 of 4




                             CERTIFICATE OF CONFERENCE

       The undersigned certifies that the parties conferred regarding the subject of this motion
and no agreement was reached.
                                             /s/ Bret A. Sanders

                                             BRET A. SANDERS


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing is being
served upon all parties in accordance with the Texas Rules of Civil Procedure, on this the 2nd day
of November, 2018 as follows:

Via Electronic Mail
Jerry Rios
Law Office of Jerry Rios
401 Congress Avenue
Suite 1540
Austin, TX 78701
Attorney for Plaintiff

Via Electronic Mail
Brett L. Myers
Michael Rumac
State Bar No. 24041835
Fox Rothschild, LLP
5420 LBJ Freeway, Ste. 1200
Dallas, TX 75240
Attorney for NX Utilities, LLC


                                             /S/ BRET A. SANDERS
                                             BRET A. SANDERS/GREGORY M. LOWRY




DEFENDANT JAG RESOURCES, INC.’S MEMORANDUM IN SUPPORT OF MOTION TO COMPEL
THD PARTNERS, LLC, THD CONSTRUCTION SERVICES, LLC, AND ARON G. LOFTON TO MAKE
DISCLOSURES REQUIRED BY RULE 26

                                                                                           PAGE 4
